Citation Nr: 9912832	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-51 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the proximal left tibia, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1951 to 
October 1955. 

This appeal arose from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO).  The RO, in pertinent part, denied the veteran's 
claims for entitlement to increased evaluations for residuals 
of a fracture of the proximal left tibia, evaluated as 10 
percent disabling, and residuals of a fracture of the left 
ankle, currently evaluated as 10 percent disabling.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was separated from service due to physical 
disability.  Diagnoses included compound fracture and 
dislocation of the left ankle with fractures of the talus and 
medial and lateral malleoli, and simple fracture of the 
medial tibial plateau.  In June 1956 entitlement to service 
connection was granted for residuals of a fracture of the 
proximal end of the tibia and residuals of a fracture of the 
left ankle.  Each disability was evaluated as 10 percent 
disabling.  




The veteran filed a claim for increased evaluations in 1996.  
Pertinent evidence in support of the claim consisted of two 
VA examinations, one in March 1996 and one in May 1997, 
private medical records, and the veteran's statements.  

The veteran's representative maintains that the RO did not 
apply appropriate VA regulations and did not adequately 
consider functional limitation.  VA is required to apply its 
regulations including those pertaining to evaluation of 
functional impairment.  Relevant regulations for evaluation 
of musculoskeletal disorders include 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (1998).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues of entitlement to 
increased evaluations for residuals of fractures of the 
proximal left tibia and left ankle pending a remand of the 
case to the RO for further development as follows:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to determine 
the nature and extent of severity of the 
service-connected residuals of fractures 
of the proximal left tibia and left 
ankle.  Any indicated special studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner must be 
provided with copies of all pertinent 
regulations/diagnostic criteria.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
knee and ankle.  Functional limitations 
due to symptoms of the service-connected 
disabilities should be thoroughly 
evaluated.  The examiner should then make 
an assessment of the severity of the 
disabilities in terms of the rating 
criteria pertaining to the knee and ankle 
as applicable, and comment on the 
functional limitations, if any, caused by 
the appellant's service connected 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59.  DeLuca.  





It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Do the service-connected disabilities 
involve only the bones, or do they also 
involve the muscles and nerves?  

(b) Do the service connected disabilities 
cause subjectively or objectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate.  

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disabilities, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service 
connected disabilities.  If the 
functional impairment created by the 
nonservice connected problem can not be 
dissociated, the examiner should so 
indicate.  Any opinions expressed must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for residuals of 
fractures of the proximal left tibia and 
left ankle with consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) 1998).  


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


